DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application  JP 2017-190599 filed in Japan Patent Office (JPO) on September 29, 2017 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on May 4, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 1, 17, 24-27, 29, 31 and 32 are objected to because of the following informalities:  
In claim 1, lines 11-13, “with the detector having a fixed position relative to a position of the second electrode” should read --the detector having a fixed position relative to a position of the second electrode-- for clarity.
In claim 17, lines 9-11, “with the detector having a position that is fixed relative to a position of the second electrode” should read --the detector having a position that is fixed relative to a position of the second electrode-- for clarity.
In claim 24, line 12, “the light received by the light-receiving unit” should read --the reflected light received by the light-receiving unit-- for clarity. Support can be found at least in lines 8-10 of claim 24 and lines 10-11 of claim 9.
In claim 25, line 2, “further comprising” should read --the radiating and the receiving further comprising-- for clarity. 
In claim 25, line 3, “by the light-emitting unit” should read --from the light-emitting unit--. Support can be found at least in lines 6-7 of the intervening claim 24.
In claim 26, line 2, “further comprising” should read --the radiating and the receiving further comprising-- for clarity.
In claim 26, line 3, “by the light-emitting unit” should read --from the light-emitting unit--. Support can be found at least in lines 6-7 of the intervening claim 24.
In claim 27, lines 3-4, “the surface of the second electrode” should read --a surface of the second electrode--.
In claim 29, line 2-7, “further comprising: arranging the piezoelectric substrate on the first electrode; and- 47 - holding and moving the second electrode and the detector by a driving unit to change the relative positions of the first electrode and the second electrode” should read --the arranging further comprising arranging the piezoelectric substrate on the first electrode; and the method further comprising holding and moving the second electrode and the detector by a driving unit to change relative positions of the first electrode and the second electrode-- (emphasis added) for clarity.
In claim 31, lines 2-4, “further comprising etching the piezoelectric substrate by the plasma to performing the surface processing of the piezoelectric substrate” should read --the performing further comprising etching the piezoelectric substrate by the plasma-- (emphasis added) for clarity.
In claim 32, line 2, “further comprising” should read --the measuring further comprising-- for clarity.
Appropriate correction is required.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
This application is in condition for allowance except for the following formal matters: See objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        June 2, 2022